DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9 and 17 of U.S. Patent No. 11,073,977. Although the claims at issue are not identical, they are not patentably distinct from each other because of the .
Instant Application
Patent 11073977
1, 12. A portable communication device comprising: a touchscreen display; a memory configured to store executable instructions for receiving time period information via the touchscreen display; and one or more processors configured to execute the instructions stored in the memory to enable receiving of the time period information by one or more operations comprising: displaying, via the touchscreen display, a user interface including a plurality of first indicators each representing a time point, and a second indicator representing a duration of a time period, a first ending portion of the second indicator including a first icon, the first icon corresponding to a start time of the time period and including a first image, and a second ending portion of the second indicator including a second icon, the second icon corresponding to an end time of the time period and including a second image different from the first image.  
1, 8, 16 and 24. A multifunction electronic device comprising: a touch-sensitive display;  a memory configured to store executable instructions for inputting, using the touch-sensitive display, time period information; and one or more processors configured to execute the instructions stored in the memory to enable inputting of the time period information by operations comprising:  displaying, on the touch-sensitive display, visual display elements comprising time points and an indicator representing a duration of a time period, the indicator comprising a first icon at one end region of the indicator corresponding to a start time of the time period and a second icon at the other end region of the indicator corresponding to an end time of the time period;  displaying, concurrently with the visual display elements, a numerical value for the start time, a numerical value for the end time and a numerical value for the duration; based on a first touch input to the first icon for moving the first icon to a first time point, adjusting the start time and duration of the time period, and  displaying a numerical value for the start time adjusted by moving the first icon and a numerical value for the duration adjusted by moving the first icon; based on a second touch input to the second icon for moving the second icon to a second time point, adjusting the end time and duration of the time period, and displaying a numerical value for the end time adjusted by moving the second icon and a numerical value for the duration adjusted by moving the second icon; based on a third touch input on a line connected between the first icon and the second icon in a clockwise direction, simultaneously rotating the first icon, the line and the second icon in the clockwise direction while maintaining a same duration of the time period; and  based on a fourth touch input on the line connected between the first icon and the second icon in a counterclockwise direction, simultaneously rotating the first icon, the line and the second icon in the counterclockwise direction while maintaining the same duration of the time period, wherein a first image within the first icon is different from a second image within the second icon.
2, 13. The portable communication device of claim 1, wherein the operations further comprise: displaying, on a first area of the user interface, the start time corresponding to the position of the first icon as a number; and displaying, on a second area of the user interface, the end time corresponding to the second icon as a number.  

3, 14. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the first icon, changing the number corresponding to the start time.  
1, 8, 16 and 24
4, 15. The portable communication device of claim 3, wherein the operations further comprise: displaying the number corresponding to the start time in a large size while the start time is changed based on the user input.  
6, 13 and 21. The electronic device of claim 1, wherein the first icon is for setting a sleep start time, and has a preset appearance.
5, 16. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the second icon, changing the number corresponding to the end time.  
1, 8, 16 and 24
6, 17. The portable communication device of claim 5, wherein the operations further comprise: displaying the number corresponding to the end time in a large size while the end time is changed based on the user input.  
7, 14 and 22. The electronic device of claim 1, wherein the second icon is for setting a sleep end time, and has a preset appearance.
7, 18. The portable communication device of claim 1, wherein the operations further comprise: displaying, on the touchscreen display, a duration time between the start time and the end time.  
1, 8, 16 and 24
8, 19. The portable communication device of claim 7, wherein the operations further comprise: displaying, on a first area of the touchscreen display, the user interface; and displaying, on a second area of the touchscreen display, the duration time.  
1, 8, 16 and 24
9, 20. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the first icon, changing the duration time and displaying a number corresponding to the changed duration time.  
1, 8, 16 and 24
10, 21. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the second icon, changing the duration time and displaying a number corresponding to the changed duration time.  
1, 8, 16 and 24
11, 22. The portable communication device of claim 7, wherein the operations further comprise: based on a user input to a line between the first icon and the second icon, simultaneously adjusting the start time and the end time; and displaying a number corresponding to the adjusted start time, a number corresponding to the adjusted end time, a number corresponding to the adjusted duration time.  
1, 8, 16 and 24


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 18 and 6, 13, 21 of U.S. Patent No. 10,572,131. Although the claims at issue are not identical, they are not patentably distinct from each other because of the .
Instant Application
Patent 10572131
1, 12. A portable communication device comprising: a touchscreen display; a memory configured to store executable instructions for receiving time period information via the touchscreen display; and one or more processors configured to execute the instructions stored in the memory to enable receiving of the time period information by one or more operations comprising: displaying, via the touchscreen display, a user interface including a plurality of first indicators each representing a time point, and a second indicator representing a duration of a time period, a first ending portion of the second indicator including a first icon, the first icon corresponding to a start time of the time period and including a first image, and a second ending portion of the second indicator including a second icon, the second icon corresponding to an end time of the time period and including a second image different from the first image.  
Claim 1, 9, 17 and 25(Currently Amended): A multifunction electronic device comprising: a touch-sensitive display; a memory configured to store executable instructions for inputting, using the touch- sensitive display, time period information; and one or more processors configured to execute the instructions stored in the memory to enable inputting of the time period information by operations comprising: displaying, on the touch-sensitive display, visual display elements comprising time points and an indicator representing a duration of a time period, the indicator comprising a first icon at one end region of the indicator corresponding to a start time of the time period and a second icon at the other end region of the indicator corresponding to an end time of the time period; displaying, concurrently with the visual display elements, a numerical value for the start time, a numerical value for the end time and a numerical value for the duration; based on a first touch input to the first icon for moving the first icon to a first time point, adjusting the start time and duration of the time period, and displaying a numerical value for the start time adjusted by moving the first icon and a numerical value for the duration adjusted by moving the first icon; based on a second touch input to the second icon for moving the second icon to a second time point, adjusting the end time and duration of the time period, and displaying a numerical value for the end time adjusted by moving the second icon and a numerical value for the duration adjusted by moving the second icon; based on a third touch input on a line connected between the first icon and the second icon in a clockwise direction, simultaneously rotating the first icon, the line and the second icon in the clockwise direction while maintaining a same duration of the time period; and based on a fourth touch input on the line connected between the first icon and the second icon in a counterclockwise direction, simultaneously rotating the first icon, the line and the second icon in the counterclockwise direction while maintaining the same duration of the time period, wherein the first icon includes a first image representing a user sleep start and the second icon includes a second image representing a user sleep end, and the first image of the first icon is different from the second image of the second icon.
2, 13. The portable communication device of claim 1, wherein the operations further comprise: displaying, on a first area of the user interface, the start time corresponding to the position of the first icon as a number; and displaying, on a second area of the user interface, the end time corresponding to the second icon as a number.  
Claim 1, 9, 17 and 25
3, 14. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the first icon, changing the number corresponding to the start time.  
Claim 1, 9, 17 and 25
4, 15. The portable communication device of claim 3, wherein the operations further comprise: displaying the number corresponding to the start time in a large size while the start time is changed based on the user input.  
Claim 1, 9, 17 and 25
5, 16. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the second icon, changing the number corresponding to the end time.  
Claim 1, 9, 17 and 25
6, 17. The portable communication device of claim 5, wherein the operations further comprise: displaying the number corresponding to the end time in a large size while the end time is changed based on the user input.  
Claim 1, 9, 17 and 25
7, 18. The portable communication device of claim 1, wherein the operations further comprise: displaying, on the touchscreen display, a duration time between the start time and the end time.  
Claim 1, 9, 17 and 25
8, 19. The portable communication device of claim 7, wherein the operations further comprise: displaying, on a first area of the touchscreen display, the user interface; and displaying, on a second area of the touchscreen display, the duration time.  
Claim 1, 9, 17 and 25
9, 20. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the first icon, changing the duration time and displaying a number corresponding to the changed duration time.  
Claim 1, 9, 17 and 25
10, 21. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the second icon, changing the duration time and displaying a number corresponding to the changed duration time.  
Claim 1, 9, 17 and 25
11, 22. The portable communication device of claim 7, wherein the operations further comprise: based on a user input to a line between the first icon and the second icon, simultaneously adjusting the start time and the end time; and displaying a number corresponding to the adjusted start time, a number corresponding to the adjusted end time, a number corresponding to the adjusted duration time.  
Claim 1, 9, 17 and 25


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, 16 and 6, 13, 21 of U.S. Patent No. 11,068,143. Although the claims at issue are not identical, they are not patentably distinct from each other because of the .
Instant Application
Patent 11068143
1, 12. A portable communication device comprising: a touchscreen display; a memory configured to store executable instructions for receiving time period information via the touchscreen display; and one or more processors configured to execute the instructions stored in the memory to enable receiving of the time period information by one or more operations comprising: displaying, via the touchscreen display, a user interface including a plurality of first indicators each representing a time point, and a second indicator representing a duration of a time period, a first ending portion of the second indicator including a first icon, the first icon corresponding to a start time of the time period and including a first image, and a second ending portion of the second indicator including a second icon, the second icon corresponding to an end time of the time period and including a second image different from the first image.  
1, 3 and 19. (Currently Amended) A method for setting an alarm time by an electronic device, comprising: displaying, on a touch screen of the electronic device, a user interface of an alarm application executed in the electronic device, the user interface including a plurality of time points arranged at regular intervals along a circumferential direction in an edge area of a substantially circular dial and including a first icon aligned with a first point among the plurality of time points, and a second icon aligned with a second point among the plurality of time points; and in response to a touch drag on at least one of the first icon or the second icon of the alarm application displayed on the touch screen in a clockwise or counterclockwise direction: moving the at least one of the first icon or the second icon around at least some of the plurality of time points in the clockwise or counterclockwise direction with respect to a center point of the substantially circular dial, and displaying a user sleep start time corresponding to the first icon- and a user sleep end time corresponding to the second icon in a first area of the user interface, and a user sleep time based on the user sleep start time and the user sleep end time  in a second area of the user interface separated from the first area by at least the edge area of the substantially circular dial, wherein text of the user sleep start time changes along with movement of the first icon with respect to the center point by the touch drag, text of the user sleep end time changes along with movement of the second icon with respect to the center point by the touch drag, and text of the user sleep time changes along with movement of at least one of the first icon and the second iconz wherein the first icon includes a first image representing a user sleep start and the second icon includes a second image representing a user sleep end time, and the first image of the first icon is different from the second image of the second icon.
2, 13. The portable communication device of claim 1, wherein the operations further comprise: displaying, on a first area of the user interface, the start time corresponding to the position of the first icon as a number; and displaying, on a second area of the user interface, the end time corresponding to the second icon as a number.  
1, 3 and 19
3, 14. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the first icon, changing the number corresponding to the start time.  
1, 3 and 19
4, 15. The portable communication device of claim 3, wherein the operations further comprise: displaying the number corresponding to the start time in a large size while the start time is changed based on the user input.  
1, 3 and 19
5, 16. The portable communication device of claim 2, wherein the operations further comprise: based on a user input for moving the second icon, changing the number corresponding to the end time.  
1, 3 and 19
6, 17. The portable communication device of claim 5, wherein the operations further comprise: displaying the number corresponding to the end time in a large size while the end time is changed based on the user input.  
1, 3 and 19
7, 18. The portable communication device of claim 1, wherein the operations further comprise: displaying, on the touchscreen display, a duration time between the start time and the end time.  
1, 3 and 19
8, 19. The portable communication device of claim 7, wherein the operations further comprise: displaying, on a first area of the touchscreen display, the user interface; and displaying, on a second area of the touchscreen display, the duration time.  
1, 3 and 19
9, 20. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the first icon, changing the duration time and displaying a number corresponding to the changed duration time.  
1, 3 and 19
10, 21. The portable communication device of claim 7, wherein the operations further comprise: based on a user input for moving the second icon, changing the duration time and displaying a number corresponding to the changed duration time.  
1, 3 and 19
11, 22. The portable communication device of claim 7, wherein the operations further comprise: based on a user input to a line between the first icon and the second icon, simultaneously adjusting the start time and the end time; and displaying a number corresponding to the adjusted start time, a number corresponding to the adjusted end time, a number corresponding to the adjusted duration time.  
1, 3 and 19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scriven et al. (U.S. 2015/0205509 hereinafter Scriven).
As Claim 1, Scriven teaches a portable communication device comprising: 
a touchscreen display (Scriven (¶0023 line 9), touch-screen display); 
a memory configured to store executable instructions for receiving time period information via the touchscreen display (Scriven (); and 
one or more processors configured to execute the instructions stored in the memory to enable receiving of the time period information by one or more operations (Scriven (¶0050 line 9-12), memory) comprising: 
displaying, via the touchscreen display, a user interface including a plurality of first indicators each representing a time point, and a second indicator representing a duration of a time period (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802, ¶0041 line 8-10),event start time and event end time handles are displayed with a connector representing a duration), a first ending portion of the second indicator including a first icon, the first icon corresponding to a start time of the time period and including a first image, and a second ending portion of the second indicator including a second icon, the second icon corresponding to an end time of the time period and including a second image different from the first image (Scriven (¶0042 line 1-6, fig. 6),event start time and event end time are displayed differently. Event start time is a little bit bigger).  

As Claim 2, besides Claim 1, Scriven teaches wherein the operations further comprise: 
displaying, on a first area of the user interface, the start time corresponding to the position of the first icon as a number (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802), fig. 6 shows a start time); and 
displaying, on a second area of the user interface, the end time corresponding to the second icon as a number (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802), fig. 6 shows an end time).  

	As Claim 3, besides Claim 2, Scriven teaches wherein the operations further comprise: 
based on a user input for moving the first icon, changing the number corresponding to the start time (Scriven (¶0042 line 8-18), user drags start time icon in order adjust start time).  

	As Claim 4, besides Claim 3, Scriven teaches wherein the operations further comprise: 
displaying the number corresponding to the start time in a large size while the start time is changed based on the user input (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802), fig. 6 shows a start time).  

	As Claim 5, besides Claim 2, Scriven teaches wherein the operations further comprise: based on a user input for moving the second icon, changing the number corresponding to the end time (Scriven (¶0042 line 18-24), user adjusts the event duration by dragging the end time icon).  

	As Claim 6, besides Claim 5, Scriven teaches wherein the operations further comprise: displaying the number corresponding to the end time in a large size while the end time is changed based on the user input (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802), fig. 6 shows an end time).  

	As Claim 7, besides Claim 1, Scriven teaches wherein the operations further comprise: displaying, on the touchscreen display, a duration time between the start time and the end time (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802, ¶0041 line 8-10), event start time and event end time handles are displayed with a connector representing a duration).  

	As Claim 12-18, the Claims are rejected for the same reasons as Claim 1-7 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scriven in view of Sadilek (U.S. 2014/0219066 hereinafter Sadilek).
	As Claim 8, besides Claim 7, Scriven teaches wherein the operations further comprise: 
displaying, on a first area of the touchscreen display, the user interface (Scriven (¶0042 line 1-6 and 18-20, fig. 6, fig. 8 item 802, ¶0041 line 8-10), event start time and event end time handles are displayed with a connector representing a duration); and 
	Scriven may not explicitly disclose while Sadilek teaches:
displaying, on a second area of the touchscreen display, the duration time (Sadilek (¶0095 line 5-13, fig. 5B item 90B), a duration time is displayed).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Scriven instead be a user interface taught by Sadilek, with a reasonable expectation of success. The motivation would be to allow user input time entries faster than conventional techniques, and the computing device may process input of time entries more efficiently (Salidek (¶0018 line 6-9)).

As Claim 9, besides Claim 7, Scriven teaches wherein the operations further comprise: based on a user input for moving the first icon (Scriven (¶0042 line 8-12), user manipulates event start time)
Scriven may not explicitly disclose while Sadilek teaches:
changing the duration time and displaying a number corresponding to the changed duration time (Sadilek (¶0095 line 5-13, fig. 5B item 90B), a duration time is displayed).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Scriven instead be a user interface taught by Sadilek, with a reasonable expectation of success. The motivation would be to allow user input time entries faster than conventional techniques, and the computing device may process input of time entries more efficiently (Salidek (¶0018 line 6-9)).

As Claim 10, besides Claim 7, Scriven teaches wherein the operations further comprise: 
based on a user input for moving the second icon (Scriven (¶0042 line 18-24), user manipulates event end time),
Scriven may not explicitly disclose while Sadilek teaches:
changing the duration time and displaying a number corresponding to the changed duration time (Sadilek (¶0095 line 5-13, fig. 5B item 90B), a duration time is displayed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Scriven instead be a user interface taught by Sadilek, with a reasonable expectation of success. The motivation would be to allow user input time entries faster than conventional techniques, and the computing device may process input of time entries more efficiently (Salidek (¶0018 line 6-9)).

As claim 19-21, Claims 19-21 are rejected for the same reasons as Claim 8-10 respectively.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scriven in view of Koch et al. (U.S. 8,562,754 hereinafter Koch) in furthe3r view of Sadilek.
As Claim 11, besides Claim 7, Scriven may not explicitly disclose while Koch teaches wherein the operations further comprise: 
based on a user input to a line between the first icon and the second icon, simultaneously adjusting the start time and the end time (Koch (col. 2 line 42-43, col. 13 line 28-30), user moves bar within the timeline to simultaneously adjust the start time and the stop time); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Scriven instead be a gesture interaction taught by Koch, with a reasonable expectation of success. The motivation would be to dynamically and quickly adjust the start time and stop time simultaneously (Koch (col. 2 line 41-43)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SU (U.S. 2014/0092035) teaches the adjustment of start time and end time on a clock face. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143